Citation Nr: 1501580	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for a liver disease manifested by hepatomegaly.

3.  Entitlement to service connection for a heart disease manifested by cardiomyopathy.

4.  Entitlement to service connection for a disease manifested by tiredness.

5.  Entitlement to service connection for a respiratory disorder manifested by recurrent pleural effusion.

6.  Entitlement to service connection for a disease manifested by serositis.

7.   Entitlement to service connection for a disease manifested by anasarca with edema of the lower extremities.

8.  Entitlement to service connection for a disease manifested by ascites.
  
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1988.  As a member of the Air Force Individual Ready Reserve he was subsequently ordered to active duty for one day on May 5, 1990, for annual screening. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not serve in wartime, and specifically did not serve in Southwest Asia during the Persian Gulf War.

2.  There is no competent evidence of the claimed conditions in active service or for many years thereafter, nor is there any competent evidence even suggesting the claimed conditions are related to active service. 

CONCLUSIONS OF LAW

1.  The requirements to establish service connection for diabetes mellitus Type 2 have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  
 
2.  The requirements to establish service connection for a liver disease manifested by hepatomegaly have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The requirements to establish service connection for a heart disease manifested by cardiomyopathy have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  The requirements to establish service connection for a disease manifested by tiredness have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

5.  The requirements to establish service connection for a respiratory disorder manifested by recurrent pleural effusion have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

6.  The requirements to establish service connection for a disease manifested by serositis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  
  
7.   The requirements to establish service connection for a disease manifested by anasarca with edema of the lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

8. The requirements to establish service connection for a disease manifested by ascites have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was issued in April 2011, and the Veteran had ample opportunity to respond prior to the November 2011 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain including service treatment records, post service treatment records, and Social Security Administration (SSA) records.  The Veteran has not asserted, and review of the file does not suggest, that there are other relevant treatment records that must be obtained before the appeal is adjudicated.

The Veteran has not been afforded a VA examination.  However, as detailed below,  the Veteran does not contend and the record does not show that any of the claimed disorders manifested during service or during an applicable presumptive period after discharge from service.  Moreover, he did not serve in the Persian Gulf and there is no competent evidence even suggesting his current conditions are related to his active service.  The only evidence suggesting a relationship is the Veteran's unsupported lay assertion.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board during which he presented argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the onset, symptomatology and treatment history for the claimed disabilities. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.
 
Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during     a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Also for the purposes of 38 C.F.R. § 3.17, the term "Persian Gulf War veteran" means a veteran who served on active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War; the term "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) do not show or suggest that the Veteran's claimed symptoms had their onset during active service (January 1985 to April 1988).  As noted in the Introduction, the Veteran had one subsequent day of active service (May 5, 1990) for the purpose of annual screening.  The Board notes at the outset that none of these dates of service are within a period of war.  As noted above, the Persian Gulf War started August 2, 1990.

In his present claim for service connection, received in April 2011, the Veteran asserted that he developed his claimed symptoms in late October 2008.  The Veteran had been to numerous medical providers who were unable to diagnose his symptoms or provide an opinion in regard to etiology.  Based his own research, the Veteran believes that because 430,000 other veterans have similar undiagnosed symptoms, his symptoms must therefore be attributable to vaccines and medications that were given to him in May 1990 while he was mobilizing for Desert Shield/Storm.

The file contains a March 2011 Case Summary prepared by the Maine Department of Health and Human Services that shows the Veteran was treated since 2008 for edema in the extremities and abdomen, difficulty breathing/shortness of breath, pleural effusions and  restrictive carditis.  Diagnostics included chest X-ray, echocardiogram, cardiac stress test, abdominal ultrasound, abdominal and pelvic cat scans, magnetic resonance imaging (MRI) of the liver and abdomen, Doppler of the lower extremities, liver and bone marrow biopsies, and blood/urine analyses.   The diagnostics showed diabetes mellitus and pericarditis but did not definitively show the cause for the Veteran's persistent edema.  

The Veteran underwent heart surgery at Maine Medical Center in March 2011.  The cardiologist noted "fairly complex" medical history with pleural effusion, heart failure with anasarca and thrombocytopenia with splenomegaly.  The Veteran underwent evaluation at Maine Medical Center by cardiologists and rheumatologists, who noted the Veteran had symptoms of common variable immune deficiency (CVID) but this would not explain his pleural effusion and ascites.  The clinician noted family history significant for a sister with similar flare-ups with edema that was also undiagnosed and a brother and sister with fibromyalgia.  The Veteran's overall cardiac diagnosis was severe pericardial construction with bilateral pleural effusions; associated diagnoses were diastolic congestive heart failure with constrictive physiology, polyserositis, diabetes mellitus, hypertension and history    of Lyme disease in 1989. 

The Veteran had a VA rheumatology consult in March 2011 in which he reported his symptoms began in 2008 with onset of drenching night sweats, fatigue, malaise and lower extremity edema.  The initial clinical hypothesis was heart failure.  The Veteran was treated thereafter at five different hospitals, without resolution of the underlying pathology.  The rheumatologist noted an exhaustive list of diagnostics  at other hospitals and noted that various treatment regimens had failed to provide relief.  On review of the Veteran's history, the rheumatologist stated the Veteran likely had CVID.

During a VA outpatient history and physical evaluation in March 2011 the Veteran reported having served in the Gulf War "from 1985 to 1988" and reported having been exposed to ionizing radiation and unspecified environmental toxins.  He stated he had been mobilized for service in Desert Shield.  The Veteran reported that diabetes had its onset about three years earlier [i.e., approximately 2008] along with his other symptoms.  The Veteran he has a sister who with an illness similar to his and two others with fibromyalgia.  The clinical impression was complex illness characterized by unrelenting serositis, culminating in constrictive pericarditis      with subsequent pericardial stripping, chronic effusions and chest pain; low immunoglobulin G and M; adult-onset diabetes by history; and, hypertension by history.  The clinician noted that other patients had similar combination of systemic signs (aches, weight and muscle loss, anorexia and pericarditis/serositis) without clear-cut diagnoses and had improved with long-term treatment.

The Veteran's Social Security Administration (SSA) disability file shows he has been granted disability benefits effective from September 2010 based on diffuse diseases of connective tissue (primary diagnosis) and chronic heart failure (secondary diagnosis). 

The Veteran testified before the Board in September 2012 that his primary problem is fluid buildup in the tissues, the cause of which has never been identified; this fluid buildup is the underlying cause of all his claimed symptoms.  The Veteran stated that he first started to experience these symptoms in 2008.  The Veteran stated he believes his symptoms are common to the multisymptom illness experienced by many Gulf War veterans ("Gulf War syndrome") and that by process of elimination his symptoms must be related to immunizations he received in anticipation of deployment to the Persian Gulf in Operation Desert Shield, even though he did not actually deploy overseas.  The Veteran stated his rheumatologist also believes that his symptoms are related to in-service immunizations, and that such opinion should be entered in his treatment records.

Upon review of the record, the Board finds the Veteran has established the presence of a current disability with respect to his claims.  Thus, the first element of service connection for such disorders - medical evidence of a current disability - has been met.  However, there is no evidence that any of his claimed conditions became manifest during service, and the Veteran has asserted during his testimony and in his statements to medical providers that his symptoms did not begin until 2008, many years after discharge from service.  

The Veteran has asserted his personal opinion that his symptoms are due to immunizations he received in May 1990 in preparation for deployment in Desert Shield.  The record includes a Reserve Order showing he was ordered to active duty for one day for the purpose of annual Individual Ready Reserve screening.  However, the Veteran's contention that this call to duty was in response to Desert Shield is   not supportable.  In this regard, the impetus for Desert Shield was the invasion of Kuwait by Iraq.  Such event occurred on August 2, 1990.  Operation Desert Shield did not begin until August 7, 1990.  The Veteran's assertion that during his May 1990 one-day active duty he was vaccinated in preparation for deployment for Operation Desert Shield, before the invasion of Kuwait even occurred, is simply not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, to the extent the Veteran contends his disabilities are related to his service, there is no competent medical opinion in support of his belief.  In this regard, the Veteran is noted by several providers to have a "complex" medical history, and he has reported to several providers that his sister has a history of similar symptoms; thus, the etiology of his claimed disorders is a complex medical question that is not within his competence as a layperson.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).       The Veteran testified before the Board that a rheumatologist had endorsed his vaccination theory of causation, and that such opinion should be noted in the file, but the Board has carefully reviewed the Veteran's VA and non-VA treatment records and can find nothing therein suggesting an association between the Veteran's symptoms and service.  Further, as noted above, his assertion of receiving vaccinations in preparation for Operation Desert Shield is not credible. 

The Veteran reported to a VA clinician that he was exposed to ionizing radiation and to environmental toxins while serving in the Gulf War, but as noted above, he did not serve in the Gulf War.  Moreover, the file does not suggest that he was actually exposed to any such hazards during his service, and he has not advanced this assertion on appeal.  Finally, as noted above, there is no medical opinion of record suggesting his conditions are related to his active service.  
 
In sum, the preponderance of the evidence is against a finding that the Veteran's claimed disabilities were incurred in service, that a presumptive condition was manifested within a year of discharge from service, or that his conditions are etiologically related to service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for diabetes mellitus Type 2 is denied.   

Service connection for a liver disease manifested by hepatomegaly is denied.

Service connection for a heart disease manifested by cardiomyopathy is denied.

Service connection for a disease manifested by tiredness is denied.   

Service connection for a respiratory disorder manifested by recurrent pleural effusion is denied.  

Service connection for a disease manifested by serositis is denied.   

Service connection for a disease manifested by anasarca with edema of the lower extremities is denied.  

Service connection for a disease manifested by ascites is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


